t c memo united_states tax_court thu cuc thi huynh petitioner v commissioner of internal revenue respondent docket no filed date bruce eb gardner for petitioner lindsey d stellwagen for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative and litigation costs filed pursuant to sec_7430 and rules through ' petitioner seeks an award of dollar_figure in respect of unless other indicated all section references are to the internal_revenue_code as amended however references to sec_7430 are to such section in effect at the time that the petition continued - - respondent’s deficiency determination of dollar_figure after concessions by respondent the issues for decision are as follows whether respondent's position in the administrative and court proceedings was substantially justified whether petitioner exhausted her administrative remedies whether petitioner unreasonably protracted the administrative and court proceedings whether the administrative and litigation costs claimed by petitioner are reasonable neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a we therefore decide the matter before us based on the record that has been developed to date petitioner resided in alexandria virginia at the time that her petition was filed with the court t continued was filed date all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner substantially prevailed see sec_7430 a and petitioner satisfied the applicable net_worth requirement see sec_7430 c a background as a preliminary matter we note that petitioner’s motion for an award of costs arises in the context of a deficiency action in which the only taxable_year in issue is nevertheless the theory behind petitioner’s motion requires that we also consider the taxable_year a petitioner petitioner is a low-income individual who during and worked as a nail technician a manicurist in various nail salons in northern virginia petitioner is the daughter of tra thi nguyen mrs nguyen petitioner is also the single parent of a son hai minh huynh hai who was born in b petitioner’s tax_return for in date petitioner filed a u s individual_income_tax_return form_1040 for the taxable_year on her return petitioner claimed head_of_household filing_status the standard_deduction for that filing_status dependency_exemptions for mrs nguyen and hai and an earned_income_credit based on her son as a qualified child petitioner also claimed a refund of tax in the amount of dollar_figure petitioner’s return was selected for examination by letter dated date respondent proposed to change petitioner’s filing_status from head_of_household to single and allow only the standard_deduction for the latter filing_status q4e- and disallow the two dependency_exemptions and the earned_income_credit concurrently respondent requested specific information and documentation from petitioner to substantiate the filing_status dependency_exemptions and earned_income_credit as claimed on her return petitioner either failed to respond or failed to respond adequately to respondent’s request accordingly in date respondent determined a deficiency in petitioner’s income_tax for the deficiency was attributable to the adjustments proposed in respondent’s date letter in date petitioner commenced a case in this court by filing a petition for redetermination see sec_6213 petitioner’s case was assigned docket no 18517-99s in her petition petitioner alleged that she provided her son’s entire support petitioner’s case was considered by respondent’s appeals_office at the philadelphia service_center in due course the case was settled by respondent’s concession that petitioner was entitled to the refund of tax as claimed on her return a stipulation to that effect was filed by the parties on date on the following day the court entered decision pursuant to the stipulation of the parties --- - cc petitioner’s tax_return for in date petitioner filed a u s individual_income_tax_return form_1040 for the taxable_year on her return petitioner claimed head_of_household filing_status the standard_deduction for that filing_status a dependency_exemption for hai but not for mrs nguyen and an earned_income_credit based on her son as a qualifying_child petitioner also claimed a refund of tax in the amount of dollar_figure petitioner’s return was selected for examination by letter dated date respondent sent petitioner an examination_report in which respondent proposed to change petitioner’s filing_status from head_of_household to single and allow only the standard_deduction for the latter filing_status and disallow the dependency_exemption and the earned_income_credit in the letter respondent also advised petitioner that if she disagreed with the proposed changes respondent would consider whatever information and documentation that she might care to submit in this regard respondent provided petitioner with form 886-h supporting documents that outlined the type of information and documentation relevant to resolving issues related to filing_status dependency_exemptions and the earned_income_credit finally respondent advised petitioner of her right to appeal administratively the proposed changes and enclosed with the letter a copy of publication your appeal -- - rights and how to prepare a protest if you don’t agree on date petitioner responded to respondent’s date letter by providing certain information and documentation this material included a landlord’s rental payment ledger a statement history from virginia power showing subsidies for energy assistance and a certificate of enrollment from the fairfax county public schools regarding petitioner’s son by letter dated date respondent acknowledged receipt of this material and promised to respond by date the information and documentation provided by petitioner was analyzed by one of respondent’s tax examiners in a worksheet dated date the tax examiner expressed a number of concerns regarding that material the examiner’s concerns included but were not limited to the following the landlord’s rental payment ledger identified mrs nguyen rather than petitioner as the lessee and as the person who paid the rent and the rental payment ledger did not disclose the number of individuals who occupied the unit by letter dated date respondent advised petitioner that additional information would be required if respondent were to rescind the proposed changes to petitioner’s return respondent enclosed with the letter form 886a explanation of items and specifically requested copies of canceled checks to - verify rental and utility payments finally respondent again advised petitioner of her right to appeal administratively the proposed changes and enclosed another copy of publication petitioner did not respond to respondent’s date letter nor did petitioner administratively appeal the proposed changes to her return accordingly on date respondent sent petitioner a notice_of_deficiency the deficiency as determined by respondent was in the amount of dollar_figure and was based on the same adjustments as proposed in respondent’s date letter ie change in petitioner’s filing_status from head_of_household to single with a concomitant change in the amount of the standard_deduction and disallowance of the dependency_exemption and the earned_income_credit in respect of petitioner’s son on date petitioner retained her present counsel shortly thereafter on date petitioner’s counsel sent a letter to respondent requesting that the notice_of_deficiency be rescinded based on respondent’s concession in docket no 18517-99s the case involving the year petitioner’s counsel imposed a deadline of date for respondent to agree to a rescission petitioner’s counsel did not provide any of the information or documentation that respondent had previously requested in respondent’s letters dated date and date to petitioner --- - on date petitioner’s counsel sent another letter to respondent extending the rescission deadline to date again petitioner’s counsel did not provide any of the information or documentation that respondent had previously requested in respondent’s letters to petitioner rather petitioner’s counsel asserted that you may be subject_to attorney fees and costs by not timely responding to this letter on date petitioner commenced the present case by filing a petition for redetermination see sec_6213 petitioner placed the entire amount of the deficiency in dispute assigning error to each of the adjustments made by respondent in the notice_of_deficiency petitioner attached to her petition a number of documents all but one of which monthly telephone statements were already in respondent’s possession on date respondent filed an answer in the answer respondent denied all of petitioner’s assignments of error on date respondent’s paralegal spoke with the manager of the apartment complex where petitioner resided this conversation was followed by a written request for documentation the written request stated in part as follows this is to follow up our telephone conversation of date and to request that you forward copies of the documents you mentioned pertaining to the rental of apt as i recall you indicated that you have a copy of the lease agreement in effect for for apt and the application papers ms tra --- - nguyen petitioner’s mother submitted on the first of november of each year claiming head_of_household status for section housing i understand that hud - fairfax co contributed dollar_figure to ms nguyen’s monthly rent during in the amount of dollar_figure for the bedroom unit and that ms nguyen’s payment was dollar_figure per month i would appreciate receiving copies of documentation substantiating hud’s monthly payment and ms nguyen’s monthly rental payment during whether it be copies of canceled checks rental ledgers or any other form of documentation in addition if you will please provide copies of ms nguyen’s annual application claiming head_of_household for section assistance in late date respondent received documentation from the apartment complex manager establishing that mrs nguyen petitioner and petitioner’s son resided in a rent--subsidized apartment and that mrs nguyen received supplemental_security_income ssi the documentation also included a statement signed by mrs nguyen and petitioner that identified mrs nguyen as the head of the household and that showed the amount of mrs nguyen’s ssi as greater than the amount of petitioner’s income by letter dated date respondent’s paralegal proposed to petitioner’s counsel that petitioner concede the case based on the information obtained from petitioner’s apartment complex however the paralegal indicated that if petitioner preferred the case could be forwarded to respondent’s appeals_office on date petitioner filed a motion for summary_judgment on the ground that respondent is collaterally estopped -- - from pursuing the same tax_deficiency issues in the tax_year that were decided on the merits for the tax_year by letter dated date petitioner’s counsel replied to respondent’s paralegal’s letter of date in his letter petitioner’s counsel stated that he was not familiar with the interrelationship of mrs nguyen to petitioner in early date respondent’s counsel obtained documentation confirming that petitioner’s son’s medical bills were paid_by medicaid at the same time respondent’s counsel also obtained the administrative file for petitioner’s taxable_year included within that file was the original certificate of enrollment from the fairfax county public schools_for petitioner’s son upon examining that document respondent’s counsel concluded that it had been altered also included within the administrative file for petitioner’s taxable_year was another certificate of enrollment for petitioner’s son but with a different enrollment_date respondent’s counsel concluded that the second certificate had also been altered respondent’s counsel continued to develop the facts ultimately based on her analysis of the administrative files and information that she gathered from other sources respondent’ sec_3 in her declaration respondent’s counsel states that during this time i did not receive any information from petitioner’s counsel that would assist in the resolution of these issues counsel concluded that governmental agencies and or mrs nguyen paid more than one-half of the household expenses and that as a consequence petitioner did not qualify for either head-of- household filing_status or a dependency_exemption for her son on the other hand respondent’s counsel concluded that for purposes of the earned_income_credit hai was the qualifying_child of both mrs nguyen and petitioner because respondent’s counsel was not able to establish that mrs nguyen received earned_income in respondent’s counsel concluded that under the tie-breaker rule_of sec_32 c petitioner was the individual who was entitled to the earned_income_credit by letter to petitioner’s counsel dated date respondent’s counsel stated that this case should be quickly resolved respondent’s counsel then unconditionally conceded the earned_income_credit issue and proposed that petitioner concede the filing_status standard_deduction and dependency_exemption issues by letter dated date petitioner’s counsel accepted respondent’s concession of the earned_income_credit issue but was noncommittal regarding the other issues stating that i concur that this case can be quickly resolved when all of the facts are determined on date respondent filed with the court a notice of objection to petitioner’s motion for summary_judgment respondent filed the objection pursuant to the court’s notice of filing which called for the filing of an objection by date in the objection respondent maintained that collateral_estoppel was inapplicable with respect to the substantive issues in dispute because none of the issues in the prior case were actually litigated by the parties and decided by the court by order dated date the court calendared petitioner’s motion for summary_judgment for hearing on date on date in anticipation of filing a motion for an award of costs petitioner executed a declaration in support of satisfaction of the net_worth requirements in the declaration petitioner stated in part that i fully participated in an appeals_office conference while the case was in a docketed status on date the parties filed a stipulation of agreed adjustments in the stipulation petitioner conceded the filing_status standard_deduction and dependency_exemption issues and respondent conceded the earned_income_credit issue on the same day petitioner filed a motion to withdraw petitioner’s motion respondent contends that petitioner never participated in an appeals_office conference we note that there is nothing in the record to support petitioner’s statement we note further that in petitioner’s reply filed date see infra petitioner appears to admit that no appeals_office conference ever occurred - for summary_judgment in the motion to withdraw petitioner stated that she intended to file a motion for an award of costs within days in an order dated date the court stated that petitioner’s motion for summary_judgment lacked merit nevertheless the court granted petitioner’s motion to withdraw inasmuch as respondent did not oppose such action on date petitioner filed her motion for an award of costs on date respondent filed a response together with a supporting memorandum and declaration objecting to the granting of petitioner’s motion thereafter on date petitioner filed a reply and on date respondent filed a response discussion we apply sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 a requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and sec_7430 was amended most recently by congress in the community renewal tax relief act of crtra publaw_106_ sec stat 2763a--587 2763a-647 the amendment which is effective on the date of enactment of crira date affects only sec_7430 and is purely clerical in nature - did not unreasonably protract the court_proceeding sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 a only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 a respondent concedes that petitioner has satisfied the requirements of sec_7430 a petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent’s position in the court and administrative proceedings was substantially justified sec_7430 c b -- - b substantial justification the commissioner's position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified 'if a reasonable person could think it correct' 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts -- - and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered powers v commissioner t c affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 b the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 930_f2d_759 9th cir affg an unpublished decision of this court sher v commissioner supra pincite see sec_7430 a ordinarily we consider the reasonableness of each of these positions separately in order to allow the commissioner to change - - his position maggie mgmt co v commissioner supra pincite citing huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on another ground t c memo in the present case however we need not follow this approach because respondent’s position was essentially the same in the administrative and litigation proceedings see maggie mgmt co v commissioner supra pincite more specifically respondent’s position was that petitioner had failed to substantiate her entitlement to head_of_household filing_status and the standard_deduction for that filing_status and a dependency_exemption deduction and earned_income_credit in respect of her son deductions and credits are matters of legislative grace 292_us_435 89_tc_816 the same may be said of a tax-favored filing_status such as head_of_household see d’anjou v commissioner tcmemo_1992_138 taxpayers are required to substantiate the deductions and credits that they claim by maintaining records necessary to establish both the taxpayers’ entitlement to such items and the proper amount thereof sec_6001 43_tc_824 sec_1_6001-1 income_tax regs see rule a 503_us_79 290_us_111 segel v commissioner - - supra 65_tc_87 affd per curiam 540_f2d_821 5th cir see also sec_7491 a a and b a taxpayer’s self-serving declaration is no ironclad substitute for the records that the law requires see weiss v commissioner tcmemo_1999_17 see also 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir factual determinations are required in order to decide whether a taxpayer is entitled to head-of-household filing_status see sec_2 a dependency_exemption deduction see sec_151 and sec_152 or an earned_income_credit see sec_32 we have held that whenever the resolution of adjustments requires factual determinations the commissioner is not obliged to concede those adjustments until the commissioner has received and has had a reasonable period of time to verify adequate substantiation for the matters in question gealer v commissioner tcmemo_2001_180 and cases cited therein o’ bryon v commissioner tcmemo_2000_379 and cases cited therein cooper v commissioner tcmemo_1999_6 in the present case respondent never received adequate substantiation regarding petitioner’s claimed filing_status and dependency_exemption deduction and petitioner ultimately conceded those issues in contrast by date respondent received adequate substantiation regarding petitioner’s claimed earned_income_credit and respondent immediately conceded that issue unconditionally petitioner contends that it was unreasonable for respondent to require adequate substantiation for the adjustments in issue because respondent was collaterally estopped from even making those adjustments in this regard petitioner points to the decision in petitioner’s favor that was entered in docket no 18517-99s regarding the taxable_year however petitioner’s argument ignores the fact that none of the issues in the prior case was actually litigated by the parties and decided by the court see 90_tc_162 affd 904_f2d_525 cir discussing the requirements for collateral_estoppel rather in the case at docket no 18517-99s the court merely entered decision pursuant to the stipulation of the parties in this regard what we said many years ago in hart metal prods corp v commissioner tcmemo_1969_164 affd 437_f2d_946 cir is apropos we note that petitioner’s contention appears to be inconsistent with her concession in the present case of the issues related to filing_status standard_deduction and the dependency_exemption deduction - - it is well settled that a judgment is conclusive in an action only as to matters actually litigated and determined in the prior action and that where a decision of this court constitutes only a pro forma acceptance of an agreement between the parties to settle their controversy for reasons undisclosed there has been no such determination as is required for the application of the doctrine_of collateral_estoppel united_states v international bldg co 345_us_503 in the prior case no trial or argument was had and no stipulations of facts or briefs were filed our decision of no deficiency was entered pro forma upon the basis of an agreement of the parties to settle the case for reasons undisclosed accordingly the doctrine_of collateral_estoppel has no application here petitioner also contends that it was unreasonable for respondent to require adequate substantiation for the adjustments in issue because so petitioner alleges such substantiation was already in respondent’s files for petitioner’s taxable_year however petitioner’s argument ignores the fact that each taxable_year stands on its own and must be separately considered 113_tc_158 see rinehart v commissioner tcmemo_2002_9 see also auto club of mich v commissioner 353_us_180 in other words each taxable_year stands on the facts existing in that year and as experience teaches the facts may change from year to year ’ ’ petitioner cites nguyen v commissioner tcmemo_2001_ for the proposition that the commissioner is not substantially justified when he fails to examine information already in his possession petitioner’s reliance on the nguyen case is misplaced however in that case the commissioner had obtained documentation for the year in issue from the taxpayer having solicited that documentation we held that it was continued --- - petitioner also contends that it was unreasonable for respondent not to sever the filing_status and dependency_exemption issues from the earned_income_credit issue and allow petitioner an earned_income_credit irrespective of having a qualifying_child see sec_32 a yet petitioner also tells us in arguing that an award of costs of dollar_figure is reasonable that the three issues are interrelated in any event petitioner’s contention again ignores the fact that the allowance of an earned_income_credit whether or not based ona qualifying_child requires factual determinations in view of the foregoing we hold that respondent’s position in the administrative and court proceedings was substantially justified in so holding we have considered other arguments made by petitioner for a contrary result and found those arguments to be without merit c remaining requirements of sec_7430 because respondent’s position in the administrative and court proceedings was substantially justified we need not decide whether petitioner exhausted her administrative remedies whether petitioner unreasonably protracted the proceedings or whether continued unreasonable for respondent not to evaluate it before issuing a notice_of_deficiency in any event in the present case respondent actually evaluated information for the year in issue obtained from the taxpayer found it wanting solicited additional information and only then after petitioner was not forthcoming with such additional information issued the notice_of_deficiency -- - the administrative and litigation costs claimed by petitioner are reasonable d conclusion in conclusion we hold that petitioner is not entitled to an award of administrative and litigation costs in order to reflect the foregoing an appropriate order and decision under rule will be entered
